Citation Nr: 0945368	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  08-27 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to June 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2007 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office in Indianapolis, Indiana (RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The Veteran is seeking service connection for bilateral 
hearing loss and tinnitus.  He attributes his hearing 
disorders to his inservice exposure to acoustic trauma.  
Based upon its review of the Veteran's claims file, the Board 
finds there is a further duty to assist the Veteran with his 
claims therein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).

In July 2007, the Veteran filed a claim seeking entitlement 
to service connection for bilateral hearing loss and 
tinnitus.  The Veteran contends that his current hearing loss 
and tinnitus is related to his military service.  
Specifically, he claims that he was assigned to the artillery 
and he was exposed to high-intensity noise from artillery for 
an extended period of time.  His Form DD-214 lists his 
inservice specialty as Field Artillery Basic.  

A review of the Veteran's claims file revealed that the 
Veteran underwent a VA audiological examination in December 
2007.  In the December 2007 VA examination report, the 
Veteran reported that he was exposed to noise from artillery 
fire as a member of an artillery unit for 2 years on active 
duty.  The report noted that the Veteran worked 33 years for 
General Motors with 10 to 15 years of periodic exposure to 
factory noise.  According to the report, the Veteran stated 
that he developed problems understanding speech in a noisy 
environment for the past 15 years and that the onset of his 
tinnitus was about 10 years ago.


The VA examiner opined that the Veteran's hearing loss and 
tinnitus were not related to his exposure to artillery firing 
noise on active duty but started sometime after he was 
discharged from the military service.  This etiological 
opinion was in part based on the Veteran's reported history.  
However, in a February 2008 notice of disagreement, the 
Veteran alleged that the December 2007 VA examination report 
contained factual inaccuracies concerning his statements.  
Specifically, the Veteran stated that he did not work in a 
factory but he drove a truck for General Motors.  The Veteran 
also claimed that he did not make any statements concerning 
his tinnitus beginning only 10 years ago and that he had 
ringing in his ears ever since service.

Under the circumstances of this case, the Board finds that 
the Veteran must be afforded another VA examination to 
determine the etiology of his current hearing loss and 
tinnitus.

Accordingly, the case is remanded for the following actions:

1.  The Veteran must be contacted to 
request that the appropriate releases be 
signed to request any medical records from 
General Motors and the Department of 
Transportation with regard to any 
audiological evaluations in conjunction 
with his employment.  Thereafter, the RO 
must attempt to procure copies of all such 
records.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named records 
the RO is unable to secure same, the RO 
must notify the Veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the claim.  
The Veteran must then be given an 
opportunity to respond.  

2.  Thereafter, the RO must afford the 
Veteran an appropriate VA audiological 
examination to determine the etiology of 
any current hearing loss and tinnitus 
found.  The claims file must be provided 
to and reviewed by the examiner in 
conjunction with the examination.  All 
pertinent symptomatology and findings must 
be reported in detail.  Any indicated 
diagnostic tests and studies, to include 
an audiogram, must be accomplished.  
Specifically, the results of the 
audiological evaluation must state, in 
numbers, the findings of puretone decibel 
loss at 500, 1000, 2000, 3000, and 4000 
Hertz, provide the puretone threshold 
average, and must also state the results 
of the word recognition test, in 
percentages, using the Maryland CNC test.  
After a review of the examination findings 
and the entire evidence of record, the 
examiner must render an opinion as to 
whether any degree of the Veteran's 
bilateral hearing loss or tinnitus are 
related to his period of military service, 
or to any incident therein, to include as 
due to noise exposure.  The Veteran's 
military occupational specialty, the 
objective medical findings in the service 
medical records, statements of the 
Veteran, the previous VA audiological 
evaluations currently of record, the 
Veteran's history of inservice and 
postservice noise exposure, and any other 
pertinent clinical findings of record, 
must be taken into account.  A complete 
rationale for all opinions must be 
provided.  If any of the above requested 
opinions cannot be made without resort to 
speculation, the examiner must state this 
and specifically explain why an opinion 
cannot be provided without resort to 
speculation.  The report prepared must be 
typed.

3.  The RO must notify the Veteran that it 
is his responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claims, and that 
the consequences for failure to report for 
a VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims must be 
readjudicated.  If either claim remains 
denied, a supplemental statement of the 
case addressing all evidence received 
since the May 2009 supplemental statement 
of the case must be provided to the 
Veteran.  After the Veteran has had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


